Citation Nr: 0022556	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the right arm.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a compensable rating for 
residuals of a shell fragment wound to the right arm; and a 
December 1998 rating decision which denied a rating in excess 
of 30 percent for PTSD.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1999.  In a July 1999 rating 
decision, the hearing officer again denied a compensable 
rating for residuals of a shell fragment wound to the right 
arm, and granted a 50 percent rating for PTSD.  


REMAND

In both of his substantive appeals, the veteran indicated 
that he wished to testify at a personal hearing before a 
Member of the Board at the RO.  In the second substantive 
appeal, he also noted that he wished to be scheduled for a 
hearing before a hearing officer at the RO.  As reported 
above, the veteran testified at a personal hearing before a 
hearing officer at the RO in May 1999.  Subsequently, his 
case was certified to the Board.  

In an August 2000 letter, the Board requested clarification 
from the veteran as to whether he still wished to be 
scheduled for a hearing before a Member of the Board.  In his 
response, he stated that he wanted a videoconference hearing 
before a Member of the Board.  

The law provides that if suitable facilities and equipment 
are available, a veteran may request a videoconference 
hearing before a Member of the Board, and the hearing shall 
be scheduled by the RO.  38 U.S.C.A. § 7107(e) (West Supp. 
2000); 38 C.F.R. §§ 20.703, 20.704 (1999).  Since the veteran 
has indicated that he wants a videoconference hearing, the 
case must be returned to the RO.  

The Board notes that, in the July 1999 rating decision, the 
RO stated that if the action taken in that rating decision 
satisfied the veteran's appeal, he should notify the RO in 
writing.  In a Report of Contact, dated in August 1999, it 
was noted that the veteran did not agree with the denial of a 
compensable rating for residuals of a shell fragment wound to 
the right arm.  He did not mention the PTSD claim.  In a 
November 1999 statement in support of the veteran's appeal, 
the veteran's representative reported that the veteran 
asserted that his service-connected right arm condition was 
more severely disabling than the currently assigned rating.  
He did not present argument on the issue of entitlement to an 
increased rating for PTSD.  If the veteran is satisfied with 
the 50 percent rating for PTSD that was granted in the July 
1999 rating decision, and no longer wishes to pursue that 
appeal, he should properly withdraw that claim in writing.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board at the RO.  The veteran and 
his representative should be notified of 
the date and time of any such hearing.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration if 
appropriate.  The veteran need take no action until he is 
informed.  However, he is advised that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


